PER CURIAM.
Appeal from a decision of the Patent Office rejecting claims 1 to 8 and 10 to 14, inclusive, of an application for pat*1011ent covering an improvement upon appellant’s prior patent No. 831,815; the improvement consisting of a dummy or peg upon which the separable member of the pothead connector may be placed when disconnected, and a cap 'which fits either the body portion of the pothead connector or the dummy, so that the cap and the separable member are interchangeable. The Examiner disallowed all the claims then in the application. The Examiners in Chief, after considering the references, said: “The only thing which is not disclosed in the references is the idea of making the cap and the detachable element of the pothead interchangeable between the fixed element of the pothead and the dummy. If there is any invention in this, it is small; but we are disposed to give appellant the benefit of the doubt, in the absence of any reference.” They therefore allowed one claim and disallowed the others. On appeal the Assistant Commissioner affirmed the Board, “for the reasons set out in the decisions below.” Eor the same reasons, we affirm the decision of the Assistant Commissioner. Affirmed.